DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 7 July 2021 has been entered. Claims 11-13 and 18-20 remain pending in the application. Claims 1-10, and 14-17 are cancelled from consideration.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhardt (U.S. Patent Publication 2010/0193043) in view of Thomas (U.S. Patent 7,559,531).
Regarding claim 11, Erhardt discloses a ball valve 110 comprising:
a valve body 200, at least one sealing seat (surface of 130 and 200 contacting the not numbered O-rings surrounding ball member 112 in FIG. 7b) integrally formed in the valve body, a ball seat (interior surface of the body 200 at the O-rings (not numbered) surrounding ball member 112 in FIG. 7b) and at least three fluidic ducts (at 130, 206, and at 240) that converge in the ball seat;
at least one hollow ball 112, received in the ball seat and movable with respect to the valve body to allow or prevent a fluidic communication between said fluidic ducts;
two or more sealing elements (not numbered O-rings surrounding ball member 112 in FIG. 7b), at least one of the two or more sealing elements is housed in the sealing seat in abutment with said ball;
wherein only one of said fluidic ducts (at 130) acts as an introduction duct of one of the sealing elements and of the hollow ball inside the valve body, for positioning said element and said ball respectively in the sealing seat and in the ball seat;
a ball-compressing element 130 delimiting a further sealing seat (O-ring at contact point between 130 and 112) to receive the other sealing element (other O-ring) and connected to the introduction duct (all elements within the valve body are connected to each other) of the valve body to press said other sealing element against the hollow ball;
wherein the valve body delimits three sealing seats (O-rings FIG. 7b), and wherein said ball valve comprises sealing elements (the exterior surface of the ball valve) (FIG. 4, 5, 7; Paragraph 22-25).

Erhardt is silent regarding the ball valve’s sealing elements are in equal quantity with respect to a quantity of the sealing seats;
an annular reinforcement element housed inside one of the sealing elements, at least partially inserted into the sealing seat to limit deformation of said one or more sealing elements upon movement of the hollow ball in the ball seat;
wherein with respect to a development axis around which one or more of said fluidic ducts develop, the reinforcement element being arranged radially with respect to the one or more sealing elements, the reinforcement element abutting the valve body and being spaced apart from the ball valve; and
an elastic element corresponding to at least one sealing seat, between the sealing element and the valve body and between the sealing element and the ball-compressing element, said elastic element being compressible by the hollow ball for insertion of the hollow ball into the ball seat and removal of the hollow ball from the ball seat.
However, Thomas teaches a ball valve assembly 10 comprising a valve body 12/24, a hollow ball 14, with two or more sealing elements 16/18, a spring 46, a ball compressing element 24, at least one of the two or more sealing elements is placed in the sealing seat (created by 12 and 24, specifically 44 and 58) in abutment with said ball;
the ball valve’s sealing elements 16/18 are in equal quantity with respect to a quantity of the sealing seats;

wherein with respect to a development axis 74 around which one or more of said fluidic ducts develop, the reinforcement element being arranged radially with respect to the one or more sealing elements, the reinforcement element abutting the valve body and being spaced apart from the ball valve; and
an elastic element 38 corresponding to at least one sealing seat, between the sealing element and the ball-compressing element (the sealing back member 38 (elastic element) is positioned between the radially innermost portion of the downstream seal 18 (sealing element) and the downstream flow-through end 24 (ball compressing element)), said elastic element being compressible by the hollow ball to insert the hollow ball into, and eventually remove the hollow ball from, the ball seat (FIG. 1; Col. 4 line 31-Col. 6 line 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Erhardt by creating a more robust seal comprising an equal quantity of sealing elements and sealing seats, a reinforcement element housed inside one of the sealing elements, at least partially inserted into the sealing seat to limit deformation of said one or more sealing elements upon movement of the hollow ball in the ball seat, wherein with respect to a development axis around which one or more of said fluidic ducts develop, the reinforcement element being arranged only radially internally with respect to the one or more sealing elements, the reinforcement element abutting the valve body and being spaced apart from the ball valve, and an elastic element corresponding to at least one sealing seat, between the sealing element and the ball-compressing element, said elastic element being compressible by the hollow ball to insert the hollow ball into, and eventually remove the hollow ball 
Alternatively, Thomas teaches an elastic element 46 corresponding to at least one sealing seat (at 58), between the sealing element 16 and the ball-compressing element 24 (the spring 46) is positioned between the radially outermost portion of seal 16 (sealing element) and the downstream flow-through end 24 (ball compressing element)), said elastic element being compressible by the hollow ball to insert the hollow ball into, and eventually remove the hollow ball from, the ball seat (FIG. 1; Col. 4 line 31-Col. 6 line 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Erhardt by creating a more robust seal comprising an equal quantity of sealing elements and sealing seats, a reinforcement element housed inside one of the sealing elements, at least partially inserted into the sealing seat to limit deformation of said one or more sealing elements upon movement of the hollow ball in the ball seat, wherein with respect to a development axis around which one or more of said fluidic ducts develop, the reinforcement element being arranged only radially internally with respect to the one or more sealing elements, the reinforcement element abutting the valve body and being spaced apart from the ball valve, and an elastic element corresponding to at least one sealing seat, between the sealing element and the ball-compressing element, said elastic element being compressible by the hollow ball to insert the hollow ball into, and eventually remove the hollow ball from, the ball seat, as taught by Thomas, for the purpose of providing a more stable environment for the ball to reside with less ability to shift and cause leakage.
Regarding claim 12, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses the introduction duct (at 130) circumscribes a transit section larger than the encumbrance of the hollow ball and larger than the encumbrance of the sealing elements 
Regarding claim 13, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses the hollow ball defines a through cavity 122/124 through the hollow ball having at least one annular inlet of a size at least equal to, or greater than, an inner edge of the sealing element received in the valve body (FIG. 7; Paragraph 25).
Regarding claim 18, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses the hollow ball identifies inside the hollow ball a substantially cylindrical through cavity, or having an "L" or "T" shape (FIG. 7).
Regarding claim 19, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses a method of fabrication of a ball valve according to claim 11, comprising the steps of:
i) providing the valve body 200 that delimits three sealing seats (surface of 130 and 200 contacting the not numbered O-rings surrounding ball member 112 in FIG. 7b), the ball seat (interior surface of the body 200 at the O-rings (not numbered) surrounding ball member 112 in FIG. 7b) and at least three fluidic ducts (at 130, 206, and at 240) that converge in the ball seat;
ii.a) through only one of said fluidic ducts (202 at 130), which serves as an introduction duct of the fixed sealing elements in equal number with respect to a number of the seats inside the valve body (as taught by Thomas), positioning said fixed sealing elements in the sealing seats;
ii.b) introducing the annular reinforcement element (Thomas 18) into the valve body, housed in the sealing seat, by the introduction duct; wherein the reinforcement element is at least partially 
iii) through the introduction duct, positioning at least one hollow ball 112 in the ball seat, in abutment with said sealing elements, said ball being movable with respect to the valve body to allow/prevent the fluidic communication between said ducts; and
iv) connecting the ball-compressing element 130, delimiting a further sealing seat to receive another sealing element, to the introduction duct of the valve body to press said element against the hollow ball (FIG. 4, 5, 7; Paragraph 22-25) (Thomas FIG. 1; Col. 4 line 31-Col. 6 line 60) .
Regarding claim 20, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Erhardt further discloses step ii) comprises a step of positioning an elastic element (Thomas 38) in correspondence of at least one sealing seat, between the sealing element and the ball-compressing element, said elastic element being compressible by the hollow ball during step iii) to insert the hollow ball into, and possibly remove the hollow ball from, the ball seat (Thomas FIG. 1; Col. 5 line 16-27).

Response to Arguments
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive.
Applicant argues that element 38 of Thomas is not an elastic member.  Elastic means capable of recovering size and shape after deformation.  Applicant asserts that element 38 cannot be elastic because it would not provide the necessary support to seal 18.  Applicant’s assertion is not based on any teaching from the reference, but merely a bald assertion to strengthen the stance taken by applicant.  
Additionally, as stated above in the alternate interpretation of Thomas as pertains to the limitations of claim 11, the limitations of claim 11 are also met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753